


117 HR 4865 IH: Registration for Index-Linked Annuities Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4865
IN THE HOUSE OF REPRESENTATIVES

July 30, 2021
Ms. Adams (for herself, Mr. Phillips, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To direct the Securities and Exchange Commission to revise any rules necessary to enable issuers of index-linked annuities to register on a form tailored specifically to registered index-linked annuities.


1.Short titleThis Act may be cited as the Registration for Index-Linked Annuities Act. 2.Parity for registered index-linked annuities regarding registration rules (a)DefinitionsIn this section:
(1)Investment companyThe term investment company has the meaning given the term in section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a–3). (2)Market value adjustmentThe term market value adjustment means, with respect to a registered index-linked annuity—
(A)an adjustment to the value of such annuity based on calculations using a predetermined formula; or (B)a change in interest rates (or other factor, as determined by the Securities and Exchange Commission) that applies to such annuity following an early withdrawal or contract discontinuance.
(3)PurchaserThe term purchaser means a purchaser of a registered index-linked annuity. (4)Registered index-linked annuityThe term registered index-linked annuity means an annuity that—
(A)is deemed a security; (B)is required to be registered with the Securities and Exchange Commission;
(C)is issued by an insurance company that is subject to the supervision of the insurance commissioner of the applicable State; (D)is not issued by an investment company; and
(E)the returns of which— (i)are based on the performance of a specified benchmark index or rate; and
(ii)may be subject to a market value adjustment if amounts are withdrawn prior to the end of the period during which such adjustment applies. (5)SecurityThe term security has the meaning given the term in section 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a)).
(b)Revision to rules
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Securities and Exchange Commission shall propose and, not later than 18 months after the date of enactment of this Act, the Commission shall prepare and finalize any new or amended rules, as appropriate, to establish a new form in accordance with paragraph (2) on which an issuer of a registered index-linked annuity may register such registered index-linked annuity, subject to conditions the Commission determines appropriate. (2)Design of formIn developing the form to be established under paragraph (1), the Securities and Exchange Commission shall—
(A)design such form to ensure that purchaser using such form receive the information necessary to make knowledgeable decisions, taking into account— (i)the availability of information;
(ii)the knowledge and sophistication of such purchasers; (iii)the complexity of the registered index-linked annuity; and
(iv)any other factors the Commission determines appropriate; and (B)engage in investor testing and incorporate the results of such testing in the design of the form, with the goal of ensuring that key information is conveyed in terms that a purchaser is able to understand.
(c)Treatment if revisions not completed in a timely mannerIf the Securities and Exchange Commission fails to complete the revisions required by subsection (b)(1) by the time required by such subsection, any registered index-linked annuity may be registered on the form described in section 239.17b of title 17, Code of Federal Regulations. Such registration shall be prepared pursuant to applicable provisions of the form. (d)Rule of constructionNothing in this Act shall be construed to—
(1)limit the authority of the Securities and Exchange Commission to determine the information to be requested in the form described in subsection (b); or (2)preempt any State law, regulation, rule or order.

